Two questions of law are submitted on this appeal:
(1) Is the decree of the Baltimore court res adjudicata, and
(2) Is plaintiff precluded from asserting its claim by reason of laches?
The detailed statement we have made is applicable to the second question.
1. The Kirkland Supreme Lodge and the Lemmon Supreme Lodge each submitted to the Baltimore court its claim to the use of the name "The Supreme Grand Lodge of the Loyal Orange Institution of the United States of America;" each submitted its testimony to sustain such claim and the case was decided on its merits. The defendant in the instant case claims by, through and under the Lemmon Supreme Lodge. To become incorporated and as a prerequisite to incorporation, it had to be "duly chartered" by the "Supreme Grand Orange Lodge of the United States (2 Comp. Laws 1915, § 10270)." It was chartered by the Lemmon Supreme Lodge. It was, therefore, in privity with the Lemmon Supreme Lodge, indeed, it was but an agency of the Lemmon Supreme Lodge. It owed its existence to it; it owed its allegiance to it and was a part and a parcel of it. When the Baltimore court decreed that the Kirkland Supreme Lodge was the true order, and the Lemmon faction were secessionists and were not entitled to use the name or to hold themselves out as the order of Orangemen, that bound the *Page 5 
Lemmon Supreme Lodge, its officers, privies, and agents. The supreme court of Pennsylvania, in Commonwealth, ex rel.McClintock, v. Kelly, 287 Pa. 139 (134 A. 514), had this precise question before it, and it is the only decision of a court of last resort which has been called to our attention dealing with it. In an exhaustive opinion it held that the decree of the Baltimore court was res adjudicata, and awarded to the Kirkland faction the control of the home for aged and infirm members of the order located in that State. We are content with the reasoning of that opinion, and here hold that the decree of the Baltimore court is res adjudicata.
2. The point most earnestly stressed in this court by defendant's counsel is laches. He relies particularly onGrand Lodge A. O. U. W. v. Graham, 96 Iowa, 592 (65 N.W. 837, 31 L.R.A. 133), and Creswill v. Knights of Pythias,225 U.S. 246 (32 Sup. Ct. 822). In the Iowa case the bill was filed by the secessionists from the order, there having been a schism as here. The plaintiff had incorporated as the defendant has here. The court first holds that the incorporation under the statute of the State did not give plaintiff the right to the use of the name as against the true Grand Lodge. The court then proceeds to hold that there was such laches accompanied with strong equities in defendants as to preclude plaintiff from seeking relief in a court of equity in any event. Thousands of members of defendant had insurance, and the court said:
"Many innocent persons would be compelled to suffer, and much confusion and inconvenience would result to all concerned."
In the Knights of Pythias Case, likewise, thousands of members had taken out insurance in the order represented by the defendant, and the bill was not filed until over a quarter of a century after the incorporation of *Page 6 
the order so represented. These cases present a far different situation than the one before us. Let us now refer to some of the facts.
There was litigation in some of the other States. For six years before and for five years after the schism the Grand Lodge in Michigan remained dormant. It was dormant at the time of the schism and did not participate in it. Michigan members were groping around to find which faction was the true order. In 1921 an attempt was made to get together. We fix this date because Mr. Reoch testifies that it was while he was Grand Master and that he was elected in August of that year. In 1923, at least one of the factions hoped and sought a settlement of the differences by the Imperial Council. Indeed the situation did not become acute in Michigan until the spring of 1925. At this time the adherents of Lemmon, who were by far in the minority in this jurisdiction, dissolved the old Grand Lodge corporation, and, claiming to be duly chartered by the true Supreme Lodge of the United States, incorporated under the act of 1895. This was done on March 17th and this bill was filed the following June. It seeks no accounting from the defendant, but only asks that it be protected in the future. We are not persuaded that the facts in the case show such laches on the part of the plaintiff Supreme Lodge as to preclude it from obtaining in a court of equity such protection.
The decree will be affirmed, with costs of this court.
SHARPE, C.J., and BIRD, SNOW, STEERE, WIEST, CLARK, and McDONALD, JJ., concurred. *Page 7